WELLS FARGO MULTI-STRATEGY , LLC (A Delaware Limited Liability Company) AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT Dated as of May 15April 1, 20082012 TABLE OF CONTENTS Page ARTICLE I: DEFINITIONS 1 ARTICLE II: ORGANIZATION; ADMISSION OF MEMBERS 4 FORMATION OF LIMITED LIABILITY COMPANY 4 NAME 5 PRINCIPAL AND REGISTERED OFFICE 5 DURATION 5 BUSINESS OF THE FUND 5 BOARD OF MANAGERS 7 MEMBERS 8 INITIAL CONTRIBUTION 8 BOTH MANAGERS AND MEMBERS 8 LIMITED LIABILITY 98 ARTICLE III: MANAGEMENT 9 MANAGEMENT AND CONTROL 9 ACTIONS BY THE BOARD OF MANAGERS 10 MEETINGS OF MEMBERS 10 CUSTODY OF THE FUND’S ASSETS OTHER ACTIVITIES OF MEMBERS AND MANAGERS DUTY OF CARE 12 INDEMNIFICATION 12 FEES, EXPENSES AND REIMBURSEMENT 14 ARTICLE IV: TERMINATION OF STATUS OF ADVISER AND MANAGERS,TRANSFERS AND REPURCHASES 16 TERMINATION OF STATUS OF A MANAGER 16 i REMOVAL OF THE MANAGERS 16 TRANSFER OF UNITSSHARES OF MEMBERS 16 REPURCHASE OF UNITSSHARES 17 ARTICLE V: CAPITALSHARES 19 CAPITAL CONTRIBUTIONSSHARES 19 RIGHTS OF MEMBERS TO CAPITAL CAPITAL ACCOUNTSISSUANCE OF SHARES 20 ALLOCATIONREGISTER OF NET PROFIT AND NET LOSS;ALLOCATION OF OFFERING COSTSSHARES 20 RESERVES 20 TAX ALLOCATIONS 21 DISTRIBUTIONS 21 WITHHOLDING 21 ARTICLE VI: DISSOLUTION AND LIQUIDATION DISSOLUTION LIQUIDATION OF ASSETS ARTICLE VII: ACCOUNTING, VALUATIONS, AND BOOKS AND RECORDS ACCOUNTING AND REPORTS DETERMINATIONS BY THE BOARD OF MANAGERS VALUATION OF ASSETS DISTRIBUTIONS TO MEMBERS 23 POWER TO MODIFY FOREGOING PROCEDURES 23 DIVIDEND REINVESTMENT PLAN 24 ARTICLE VIII: MISCELLANEOUS PROVISIONS 24 AMENDMENT OF LIMITED LIABILITY COMPANY AGREEMENT 24 SPECIAL POWER OF ATTORNEY 25 ii NOTICES 26 AGREEMENT BINDING UPON SUCCESSORS AND ASSIGNS APPLICABILITY OF 1-2 CHOICE OF LAW NOT FOR BENEFIT OF CREDITORS 27 THIRD-PARTY BENEFICIARIES 27 MERGER AND CONSOLIDATION 27 PRONOUNS CONFIDENTIALITY SEVERABILITY FILING OF RETURNS TAX MATTERS PARTNER 29 SECTION 754 ELECTION 30 USE OF NAMES “WELLS FARGO ALTERNATIVE ASSET MANAGEMENTSTRATEGIES GROUP, LLCINC.,” “WFAAMASGI” AND “WELLS FARGO MULTI-STRATEGY , LLC” ARTICLE IX: ADDITIONAL REPRESENTATIONS AND WARRANTIES 30 iii WELLS FARGO MULTI-STRATEGY , LLC AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT THIS AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT of ASGI Mesirow Insight Fund, LLC, formerly known as Wells Fargo Multi-Strategy 100 Master Fund I, LLC (the “Fund”) is dated as of May 15, 2008April 1, 2012 by and among Daniel J. Rauchle, as the initial Manager, Wells Fargo Alternative Asset Management, LLC, as the initial Memberthe Board of Managers and the Members, and those Persons hereinafter admitted as Members. WHEREAS, the Fund has heretofore been formed as a limited liability company under the Delaware Limited Liability Company Act pursuant to an initial Certificate of Formation (the “Certificate”) dated and filed with the Secretary of State of Delaware on May 15, 2008. WHEREAS, the Board of Managers and the Members desire to amend and restate the provisions of the Fund’s Limited Liability Company Agreement as hereinafter set forth; WHEREAS, the Members have approved this amendment and restatement of the Limited Liability Company Agreement by resolution of the Members duly adopted at a meeting of Members on November 17, 2011; NOW, THEREFORE, for and in consideration of the foregoing and the mutual covenants hereinafter set forth, it is hereby agreed as follows: ARTICLE I: DEFINITIONS For purposes of this Agreement: “ADVISERS1940 ACT” - The Investment AdvisersCompany Act of 1940, as amended, and the rules, regulations, and orders thereunder, as amended from time to time, or any successor law. “ADVISERS ACT” - The Investment Advisers Act of 1940, as amended, and the rules, regulations, and orders thereunder, as amended from time to time, or any successor law. “AFFILIATE” - An affiliated person of a person as such term is defined in the 1940 Act. “AGREEMENT” - This Amended and Restated Limited Liability Company Agreement, as further amended from time to time. “ASGI” – Alternative Strategies Group, Inc., a North Carolina corporation, or any successor thereof. “BOARD” - The Board of Managers established pursuant to Section 2.6. “BUSINESS DAY” - A day on which banks are ordinarily open for normal banking business in New York and Bermuda or such other day or days as the Board may determine in its sole and absolute discretion. “CAPITAL ACCOUNT” - With respect to each Member, the capital account established and maintained on behalf of such Member pursuant to Section 5.3. “CAPITAL CONTRIBUTION” - With respect to each Member, the amount of capital contributed to the Fund pursuant to Section 5.1. “CERTIFICATE” - The Certificate of Formation of the Fund and any amendments thereto as filed with the office of the Secretary of State of the State of Delaware. “CLASS” A class (within the meaning of Section 18-302 of the Delaware Act) of Shares created pursuant to Section 3.1(e). “CLOSING DATE” - The first date on or as of which a Person other than Wells Fargo Alternative Asset Management, LLC is admitted to the Fund as a Member, which is expected to be the date Wells Fargo Multi-Strategy 100 Fund I, LLC (“Taxable Investor Fund”) contributes substantially all of its assets to the Company. “CLASS A Shares” A Class of Shares issued by the Fund, which Class shall be subject to the Investor Distribution and Servicing Fee described in Section 3.8(d) and a Placement Fee described in Section 3.8(e) and shall otherwise be subject to the same provisions as are applicable hereunder to any Shares or Class of Shares. “CLASS I Shares” – A Class of Shares issued by the Fund, which Class shall not be subject to the Investor Distribution and Servicing Fee described in Section 3.8(d) or a Placement Fee described in Section 3.8(e), and shall otherwise be subject to the same provisions as are applicable hereunder to any Shares or Class of Shares. “CLOSING DATE” - The effective date of the Fund’s election to be classified as a corporation for federal income tax purposes. “CODE” - The United States Internal Revenue Code of 1986, as amended from time to time, or any successor law. “CONSTITUENT FUND” -Any of Wells Fargo Multi-Strategy 100 Fund I, LLC; Wells Fargo Multi-Strategy und I, LLC; Wells Fargo Multi-Strategy 100 Fund A, LLC; Wells Fargo Multi-Strategy und A, LLC. “CONVERSION” – The conversion of the Fund from classification as a partnership to classification as a corporation for U.S. federal income tax purposes, electing to be treated as a regulated investment company under Subchapter M of the Code, and the reorganization of the Fund and each Constituent Fund pursuant to an Agreement and Plan of Reorganization. “DELAWARE ACT” - The Delaware Limited Liability Company Act, as amended from time to time, or any successor law. 2 “DISTRIBUTOR” - Wells Fargo Investments, LLC or any Person who may hereafter serve as a placement agent for Units pursuant to a placement agreement with the Fund, or as the distributor of Units pursuant to a general distribution agreement with the Fund. “FISCAL PERIOD” - The period commencing on the Closing Date, and thereafter each period commencing on the day immediately following the last Business Day of the preceding Fiscal Period, and ending at the close of business on the first to occur of the following dates: 1) the last day of each Fiscal Year; 2) the last day of each Taxable Year; or 3) the day preceding any day as of which a contribution to the capital of the Fund is made pursuant to Section 5.1; any day on which the Fund values any UnitsShares of any Member in connection with the issuance or repurchase of such Units; orShares. 5)any day (other than one specified in clause (2) above) as of which this Agreement provides for any amount to be credited to or debited against the Capital Account of any Member, other than an amount to be credited to or debited from the Capital Accounts of all Members in accordance with their respective ownership of Units. “FISCAL YEAR” - The period commencing on the Closing Date and ending on the next succeeding JanuaryMarch 31, and thereafter each period commencing on FebruaryApril 1 of each year and ending on the immediately following JanuaryMarch 31 (or on the date of the final distribution pursuant to Section 6.2 hereof), unless and until the Board shall elect another fiscal year for the Fund. “FORM N-2” - The Fund’s Registration Statement on Form N-2 filed with the Securities and Exchange Commission, as amended from time to time. “FUND” - The limited liability company governed hereby. “INDEMNITEES” - Each Manager of the Fund and the directors, officers and employees of the Fund (including his or her respective executors, heirs, assigns, successors, or other legal representatives). “INDEPENDENT MANAGERS” - Those Managers who are not “interested persons” of the Fund as such term is defined by the 1940 Act. “INITIAL MANAGER” - The individual who directed the formation of the Fund and served as initial Manager. “INVESTMENT FUNDS” - Investment funds in which the Fund’s assets are invested. “INVESTMENT MANAGERS” - The organizations that manage and direct the investment activities of Investment Funds or are retained to manage and invest designated portions of the Fund’s assets. “MANAGER” – An individual designated as a Manager of the Fund pursuant to the provisions of Section 2.6 of the Agreement and who serves on the Board of the Fund, including the Initial Manager. 3 “MEMBER” - Any Person who shall have been admitted to the Fund as a member (including any Manager in such Person’s capacity as a member of the Fund but excluding any Manager in such Person’s capacity as a Manager of the Fund) until such Person ceases to be a Member in accordance with the terms hereof and the Delaware Act; such term includes WFAAM (and any Affiliate of WFAAM to the extent such Affiliate makes a capital contribution to the Fund and shall have been admitted to the Fund as a member). “NET ASSETS” - The total value of all assets of the Fund, less an amount equal to all accrued debts, liabilities and obligations of the Fund, calculated before giving effect to any repurchases of UnitsShares. With respect to any Class of Shares, the total value of the portion of all assets of the Fund attributable to such Class, less an amount equal to the portion of all accrued debts, liabilities and obligations of the Fund attributable to such Class, calculated before giving effect to any repurchases of Shares of such Class, in accordance with the Fund’s Multi-Class Share Plan adopted pursuant to Rule 18f-3 under the 1940 Act. The Net Assets of the Fund will be computed as of the close of business on the last Business Day of each Fiscal Period. Other securities and assets ofIn computing Net Assets, the Fund will be valued at market value, if market quotations are readily available, or will be valued based upon estimates made in good faith by the Boardvalue its assets in accordance with procedures adopted by the BoardSection 7.3. Expenses of the Fund and its liabilities (including the amount of any borrowings) are taken into account for purposes of computing Net Assets. “NET ASSET VALUE” – With respect to any Share, Net Assets of the applicable Class of Shares divided by the number of UnitsShares of such Class outstanding at the applicable date. The initial Net Asset Value of a Unit, as of the Closing Date, shall be $100. “NET PROFIT OR NET LOSS” - The amount by which the Net Assets as of the close of business on the last Business Day of a Fiscal Period exceed (in the case of Net Profit) or are less than (in the case of Net Loss) the Net Assets as of the commencement of the same Fiscal Period (or, with respect to the initial Fiscal Period of the Fund, as of the close of business on the Closing Date). “1940 ACT” - The Investment Company Act of 1940, as amended, and the rules, regulations and orders thereunder, as amended from time to time, or any successor law. “PERSON” – Any individual, limited partnership corporation, association, limited liability company or partnership, estate, trust, governmental authority or other legal entity and his, her or its heirs, executors, administrators, legal representatives, successors and assigns where the context requires. “PLACEMENT AGENT” – Alternative Strategies Brokerage Services, Inc. or any Person who may hereafter serve as a placement agent for Shares pursuant to a placement agreement with the Fund. “REGULATIONS” - Treasury Regulations promulgated under the Code. 4 “SECURITIES” - Securities (including, without limitation, equities, debt obligations, options, and other “securities” as that term is defined in Section 2(a)(36) of the 1940 Act) and any contracts for forward or future delivery of any security, debt obligation, currency, commodity, any type of derivative instrument and financial instrument and any contract based on any index or group of securities, debt obligations, currencies, commodities, any options thereon and any interests, units or shares issued by an Investment Fund. “SECURITIES ACT” - The Securities Act of 1933, as amended, and the rules, regulations and orders thereunder, as amended from time to time, or any successor law. “SHARES” - The Shares of undivided limited liability company interest, each representing an ownership interest in the Fund, including the rights and obligations of a Member under this Agreement and the Delaware Act.Shares of any Class shall be issued at the Net Asset Value for such Class as of the date of issuance. “TAXABLE YEAR” - The period commencing on the Closing Date and ending on the next succeeding DecemberMarch 31, and thereafter each period commencing on JanuaryApril 1 of each year and ending on the immediately following DecemberMarch 31 (or on the date of the final distribution pursuant to Section 6.2 hereof), unless and until the Board shall elect another taxable year for the Fund. “TRANSFER” - The assignment, transfer, sale, encumbrance, pledge, or other disposition of a UnitShare, including any right to receive any allocations and distributions attributable to such UnitShare, and “TRANSFEROR” and “TRANSFEREE” mean the respective parties to a Transfer. “UNITS” - The units of limited liability company interest, each representing an ownership interest in the Fund, including the rights and obligations of a Member under this Agreement and the Delaware Act.On the Closing Date, one Unit shall be issued with respect to each $100 in value deemed contributed to the capital of the Fund by a Member.After the Closing Date, Units shall be issued at the Net Asset Value as of the date of issuance. “VALUATION DATE” - The date as of which the Fund values UnitsShares for purposes of determining the price at which UnitsShares are to be repurchased by the Fund pursuant to an offer made by the Fund pursuant to Section 4.4 hereof. “WFAAM” - Wells Fargo Alternative Asset Management, LLC, a Delaware limited liability company, or any successor thereof. ARTICLE II: ORGANIZATION; ADMISSION OF MEMBERS 2.1FORMATION OF LIMITED LIABILITY COMPANY The Fund has been formed as a limited liability company at the direction of the Initial Manager and WFAAM as the initial Member, who authorizedby the filing of the Certificate.Such formation and filing are hereby ratified by the execution of this Agreement.The Board shall cause the execution and filing in accordance with the Delaware Act of any amendment to the Certificate and shall cause the execution and filing with applicable governmental authorities 5 of any other instruments, documents, and certificates that, in the opinion of the Fund’s legal counsel, may from time to time be required by the laws of the United States of America, the State of Delaware, or any other jurisdiction in which the Fund shall determine to do business, or any political subdivision or agency thereof, or as such legal counsel may deem necessary or appropriate to effectuate, implement, and continue the valid existence and business of the Fund. 2.2NAME The Fund’s name shall be “Wells Fargo Multi-Strategy 100 MasterASGI Mesirow Insight Fund I, LLC” or such other name as the Board may hereafter adopt upon (i) causing an appropriate amendment to the Certificate to be filed in accordance with the Delaware Act and (ii) taking such other actions as may be required by law. 2.3PRINCIPAL AND REGISTERED OFFICE The Fund shall have its principal office c/o WFAAM, 333 MarketAlternative Strategies Group, Inc., 401 South Tryon Street, 29th Floor, San Francisco, CA 94105Charlotte, North Carolina 28288, or at such other place as may be designated from time to time by the Board. The Fund shall have its registered office in Delaware at Corporation Service Company and shall have Corporation Service Companyas its registered agent for service of process in Delaware, unless a different registered office or agent is designated from time to time by the Board. 2.4DURATION The term of the Fund commenced on the filing of the Certificate with the Secretary of State of Delaware and shall continue until the Fund is dissolved pursuant to Section 6.1 hereof. 2.5BUSINESS OF THE FUND (a)The business of the Fund is, either directly or indirectly, through one or more other pooled investment vehicles, to purchase, sell (including short sales), invest, and trade in Securities, on margin or otherwise, to engage in any financial or derivative transactions relating thereto or otherwise, and to receive investment as a master fund as part of a master-feeder fund structure orinvest in one or more other Investment Funds as a fund of funds. The Fund may execute, deliver, and perform all contracts, agreements, subscription documents, and other undertakings and engage in all activities and transactions as may in the opinion of the Board be necessary or advisable to carry out its objective or business. (b)The Fund shall operate as a closed-end, non-diversified, management investment company in accordance with the 1940 Act and subject to any fundamental policies and investment restrictions as may be adopted by the Board and the Members, to the extent required by the 1940 Act. The Fund may register its UnitsShares under the Securities Act of 1933, as amended, but need not so register UnitsShares. (c)In furtherance of the Fund’s business, the Board shall have the authority to take the following actions, and to delegate such portion or all of such authority to such officers of the Fund as the Board may elect: 6 (1)To issue Units to the Taxable Investor Fund in exchange for the contribution to the Fund of substantially all of the Taxable Investor Fund’s assets.enter into and perform any and all agreements relating to the Conversion, including the issuance of Shares and the admission of Members in accordance therewith. (2)To issue Units to Wells Fargo Multi-Strategy und I, LDC (“Offshore Feeder Fund”) in exchange for substantially all of the Offshore Feeder Fund’s assets. (32)To acquire or buy, and invest the Fund’s property in, own, hold for investment or otherwise, and to sell or otherwise dispose of, all types and kinds of securities and investments of any kind including, but not limited to, interests, shares or units of Investment Funds, stocks, profit-sharing interests or participations and all other contracts for or evidences of equity interests, bonds, debentures, warrants and rights to purchase securities, and interests in loans, certificates of beneficial interest, bills, notes and all other contracts for or evidences of indebtedness, money market instruments including bank certificates of deposit, finance paper, commercial paper, bankers’ acceptances and other obligations, and all other negotiable and non-negotiable securities and instruments, however named or described, issued by corporations, trusts, associations or any other Persons, domestic or foreign, or issued or guaranteed by the United States of America or any agency or instrumentality thereof, by the government of any foreign country, by any State, territory or possession of the United States, by any political subdivision or agency or instrumentality of any state or foreign country, or by any other government or other governmental or quasi-governmental agency or instrumentality, domestic or foreign; to acquire and dispose of interests in domestic or foreign loans made by banks and other financial institutions; to deposit any assets of the Fund in any bank, trust company or banking institution or retain any such assets in domestic or foreign cash or currency; to purchase and sell gold and silver bullion, precious or strategic metals, and coins and currency of all countries; to engage in “when issued” and delayed delivery transactions; to enter into repurchase agreements, reverse repurchase agreements and firm commitment agreements; to employ all types and kinds of hedging techniques and investment management strategies; and to change the investments of the Fund. (43)To acquire (by purchase, subscription or otherwise), to hold, to trade in and deal in, to acquire any rights or options to purchase or sell, to sell or otherwise dispose of, to lend and to pledge any of the Fund’s property or any of the foregoing securities, instruments or investments; to purchase and sell options on securities, currency, precious metals and other commodities, indices, futures contracts and other financial instruments and assets and enter into closing and other transactions in connection therewith; to enter into all types of commodities contracts, including, without limitation, the purchase and sale of futures contracts on securities, currency, precious metals and other commodities, indices and other financial instruments and assets; to enter into forward foreign currency exchange contracts and other foreign exchange and currency transactions of all types and kinds; to enter into interest rate, currency and other swap transactions; and to engage in all types and kinds of hedging and risk management transactions. (54)To exercise all rights, powers and privileges of ownership or interest in all securities and other assets included in the Fund property, including, without limitation, 7 the right to vote thereon and otherwise act with respect thereto; and to do all acts and things for the preservation, protection, improvement and enhancement in value of all such securities and assets. (65)To acquire (by purchase, lease or otherwise) and to hold, use, maintain, lease, develop and dispose of (by sale or otherwise) any type or kind of property, real or personal, including domestic or foreign currency, and any right or interest therein. (76)To borrow money and in this connection issue notes, commercial paper or other evidence of indebtedness; to secure borrowings by mortgaging, pledging or otherwise subjecting as security all or any part of the Fund property; to endorse, guarantee, or undertake the performance of any obligation or engagement of any other Person; to lend all or any part of the Fund’s property to other Persons; and to issue general unsecured or other obligations of the Fund, and enter into indentures or agreements relating thereto. (87)To aid, support or assist by further investment or other action any Person, any obligation of or interest which is included in the Fund’s property or in the affairs of which the Fund has any direct or indirect interest; to do all acts and things designed to protect, preserve, improve or enhance the value of such obligation or interest; and to guarantee or become surety on any or all of the contracts, securities and other obligations of any such Person. (98)To join other security holders in acting through a committee, depositary, voting trustee or otherwise, and in that connection to deposit any security with, or transfer any security to, any such committee, depositary or trustee, and to delegate to them such power and authority with relation to any security (whether or not so deposited or transferred) as the Board shall deem proper, and to agree to pay, and to pay, such portion of the expenses and compensation of such committee, depositary or trustee as the Board shall deem proper. (109)To carry on any other business in connection with or incidental to any of the foregoing powers referred to in this Agreement, to do everything necessary, appropriate or desirable for the accomplishment of any purpose or the attainment of any object or the furtherance of any power referred to in this Agreement, either alone or in association with others, and to do every other act or thing incidental or appurtenant to or arising out of or connected with such business or purposes, objects or powers. 2.6BOARD OF MANAGERS (a)The Board shall initially consist of the Initial Manager.Prior to the Closing Date, the Initial Member may designate additional individuals who shall agree to be bound by all of the terms of this Agreement to serve as Managers on the Board of Managers. By signing this Agreement, the Taxable Investor Fund and the Offshore Feeder FundUpon becoming a Member as a result of the Conversion or by signing a subscription agreement, application or certification in connection with the purchase or acquisition of Shares, a Member as of the Closing Date shall be deemed to have voted for the election of each of the Managers so designated as of the Closing Date.After the Closing Date, the Board may, subject to the provisions of paragraphs (b) and (c) 8 of this Section 2.6 with respect to the number of and vacancies in the position of Manager and the provisions of Section 3.3 hereof with respect to the election of Managers to the Board by Members, designate any Person who shall agree to be bound by all of the terms of this Agreement as a Manager.The names and mailing addresses of the Managers shall be set forth in the books and records of the Fund.After the Closing Date, the number of Managers shall be fixed from time to time by the Board. (b)Each Manager shall serve on the Board for the duration of the term of the Fund, unless his or her status as a Manager shall be sooner terminated pursuant to Section 4.1 or Section 4.2 hereof.In the event of any vacancy in the position of Manager, the remaining Managers may appoint an individual to serve in such capacity, so long as immediately after such appointment at least two-thirds (2/3) of the Managers then serving would have been elected by the Members. The Board may call a meeting of Members to fill any vacancy in the position of Manager, and shall do so within 60 days after any date on which Managers who were elected by the Members cease to constitute a majority of the Managers then serving on the Board. (c)In the event that no Manager remains to continue the business of the Fund, WFAAMASGI shall promptly call a meeting of the Members, to be held within 60 days after the date on which the last Manager ceased to act in that capacity, for the purpose of determining whether to continue the business of the Fund and, if the business shall be continued, of electing the required number of Managers to the Board. If the Members shall determine at such meeting not to continue the business of the Fund or if the required number of Managers is not elected within 60 days after the date on which the last Manager ceased to act in that capacity, then the Fund shall be dissolved pursuant to Section 6.1 hereof and the assets of the Fund shall be liquidated and distributed pursuant to Section 6.2 hereof. 2.7MEMBERS (a)WFAAM is hereby admitted as a Member of the Fund effective as of the time of its execution of this Agreement, and WFAAM shall make the contribution and receive the number of Units set forth in Section 2.8. (b)The Fund may offer UnitsShares for purchase by investors (including through exchange) in such manner and at such times as may be determined by the Board.Each subscription for UnitsShares is subject to the receipt by the Fund or its custodian of cleared funds on or before the acceptance date for such subscription in the full amount of such subscription or such other consideration as the Board may consider appropriate or on such other terms as may be set forth in the Fund’s registration statement on Form N-2.Subject to the foregoing, a Person may be admitted to the Fund as a Member upon approval of the Board, subject to the condition that such Person (other than a Person becoming a Member as a result of the Conversion) shall execute and deliver thisa subscription agreement, application, certification or other document specified by the Board pursuant to which such Member agrees to be bound by all the terms and provisions of this Agreement.The Board may, in its sole and absolute discretion, reject any subscription for UnitsShares.The Board may, in its sole and absolute discretion, suspend the offering of the UnitsShares at any time. The admission of any Person as a Member shall be effective upon the revision of the books and records of the Fund to reflect the name and the contribution to the capital of the Fund of such Member.purchase price paid by such Member for such Member’s 9 Shares; provided, however, that, in connection with the Conversion, members of any Constituent Fund who receive Shares in connection with the Conversion shall be admitted as Members effective as of the Closing Date. 2.8INITIAL CONTRIBUTION The initial contribution of capital to the Fund by WFAAM of $1,000 shall be represented by 10 Units, which Units shall have the same rights as other Units held by Members. 2.92.8BOTH MANAGERS AND MEMBERS A Member may also be a Manager for purposes of the Delaware Act, in which event such Member’s rights and obligations in each capacity shall be determined separately in accordance with the terms and provisions of this Agreement or as provided in the Delaware Act. 2.102.9LIMITED LIABILITY Except as provided under the Delaware Act or the 1940 Act, a Member shall not be liable for the Fund’s debts, obligations, and liabilities in any amount in excess of the capital account balance of such Member.Except as provided under the Delaware Act or the 1940 Act, a Manager and any officer shall not be liable for the Fund’s debts, obligations or liabilities, and any such officer or agent shall be deemed to be a Manager within the meaning of Sections 18-101(10) and 18-303(a) of the Delaware Act and of this Section 10 ARTICLE III: MANAGEMENT 3.1MANAGEMENT AND CONTROL (a)Management and control of the business of the Fund shall be vested in the Board, which shall have the right, power, and authority, on behalf of the Fund and in its name, to exercise all rights, powers, and authority of managers under the Delaware Act and to do all things necessary and proper to carry out the objective and business of the Fund and their duties hereunder. No Manager shall have the authority individually to act on behalf of or to bind the Fund except within the scope of such Manager’s authority as delegated by the Board.The parties hereto intend that, except to the extent otherwise expressly provided herein, (i) each Manager shall be vested with the same powers, authority, and responsibilities on behalf of the Fund as are customarily vested in each director of a Delaware stock corporation organized under the Delaware General Corporation Law and, (ii) each Manager shall be vested with the same powers, authority and responsibilities on behalf of the Fund as are customarily vested in each director of a closed-end management investment company registered under the 1940 Act that is organized as a Delaware stock corporation, and (iii) each Independent Manager shall be vested with the same powers, authority and responsibilities on behalf of the Fund as are customarily vested in each director of a closed-end management investment company registered under the 1940 Act that is organized as a Delaware stock corporation who is not an “interested person” of such company, as such term is defined by the 1940 Act.During any period in which the Fund shall have no Managers, WFAAM, as the initial Member or its assignee, shall have the authority to manage the business and affairs of the Fund, and to bind the Fund. (b)Subject to the last sentence of Section 3.1(a), Members, in their capacity as Members, shall have no right to participate in and shall take no part in the management or control of the Fund’s business and shall have no right, power or authority to act for or bind the Fund. Members shall have the right to vote on any matters only as provided in this Agreement or on any matters that require the approval of the holders of voting securities under the 1940 Act or as otherwise required in the Delaware Act. (c)The Board may create one or more committees consisting of one or more Board Members, and it may delegate to any other Person any rights, power and authority vested by this Agreement in the Board to the extent permissible under applicable law, and may appoint Persons to serve as officers of the Fund, with such titles and authority as may be determined by the Board consistent with applicable law and with this Agreement. (d)The Board shall have full power and authority to adopt By-Laws providing for the conduct of the business of the Fund and containing such other provisions as they deem necessary, appropriate or desirable, subject to the voting powers of one or more Classes created pursuant to this Section 3.1, to amend and repeal such By-Laws; provided, however, that, to the extent the By-Laws are inconsistent with the terms or provisions of this Agreement, the terms and provisions of this Agreement shall control.Unless the By-Laws specifically require that Members authorize or approve the amendment or repeal of a particular provision of the By-Laws or otherwise required by the 1940 Act, any provision of the By-Laws may be amended or repealed by the Board without Member authorization or approval. 11 (e)The Board shall have the full power and authority, without Member approval, to authorize one or more Classes of Units; UnitsShares; Shares of each such Class having such preferences, voting powers and special or relative rights or privileges (including conversion rights, if any) as the Board may determine and as shall be set forth in a resolution adopted in accordance with this Agreement and, if applicable, the By-Laws.The Board may amend this Agreement, without Member approval, amend this Agreement to provide for the terms of such Class or Classes or provide for the terms of such Class or Classes in a written plan adopted by the Board pursuant to Rule 18f-3 under the 1940 Act. 3.2ACTIONS BY THE BOARD OF MANAGERS (a)Unless provided otherwise in this Agreement, the Board shall act only: (i) by the affirmative vote of a majority of the Managers (including the vote of a majority of the Independent Managers if required by the 1940 Act) present at a meeting duly called at which a quorum of the Managers shall be present (in person or, if in person attendance is not required by the 1940 Act, by telephone or other electronic means) or (ii) by unanimous written consent of all of the Managers without a meeting, if permissible under the 1940 Act. (b)The Board may designate from time to time a Principal Manager or chair who shall preside at all meetings of the Board. Meetings of the Board may be called by the Principal Manager or by any two Managers, and may be held on such date and at such time and place as the Board shall determine. Each Manager shall be entitled to receive written notice of the date, time and place of such meeting within a reasonable time in advance of the meeting. Except as otherwise required by the 1940 Act, notice need not be given to any Manager who shall attend a meeting without objecting to the lack of notice or who shall execute a written waiver of notice with respect to the meeting. Managers may attend and participate in any meeting by telephone or other electronic means except where in person attendance at a meeting is required by the 1940 Act.A majority of the Managers shall constitute a quorum at any meeting. 3.3MEETINGS OF MEMBERS (a)Actions requiring the vote of the Members may be taken at any duly constituted meeting of the Members at which a quorum is present. Meetings of the Members may be called by the Board (or by WFAAMASGI in accordance with Section 2.6(c)) or by Members holding UnitsShares with an aggregate Net Asset Value of 25% or more of the aggregate Net Asset Value of all UnitsShares, and may be held at such time, date and place as the Board (or WFAAMASGI, if applicable under Section 2.6(c)) shall determine.The Board (or WFAAMASGI in accordance with Section 2.6(c)) shall arrange to provide written notice of the meeting, stating the date, time, and place of the meeting and the record date therefor, to each Member entitled to vote at the meeting at least 10 days prior thereto.Failure to receive notice of a meeting on the part of any Member shall not affect the validity of any act or proceeding of the meeting, so long as a quorum shall be present at the meeting, except as otherwise required by applicable law.Only matters set forth in the notice of a meeting may be voted on by the Members at a meeting.The presence in person or by proxy of Members holding 40% or more of the aggregate Net Asset Value of all UnitsShares as of the record date shall constitute a quorum at any meeting. In the absence of a quorum, a meeting of the Members may be adjourned by the Board, by WFAAMASGI (in connection with a meeting under Section 2.6(c)), or by action of 12 the Members holding a majority, by aggregate Net Asset Value, of the UnitsShares present in person or by proxy without additional notice to the Members. Except as otherwise required by any provision of this Agreement or of the 1940 Act, (i) those candidates receiving a plurality of the votes cast at any meeting of Members shall be elected as Managers and (ii) all other actions of the Members taken at a meeting shall require the affirmative vote of Members holding a majority of the total number of votes eligible to be cast by those Members who are present in person or by proxy at such meeting. (b)Each Member shall be entitled to cast at any meeting of Members a number of votes equivalent to the aggregate Net Asset Value of such Member’s UnitShare ownership as of the record date for such meeting. The Board shall establish a record date not less than 10 days nor more than 90 days prior to the date of any meeting of Members as the record date for determining eligibility to vote at such meeting and the number of votes that each Member will be entitled to cast at the meeting, and shall maintain for each such record date a list setting forth the name of each Member and the number of votes that each Member will be entitled to cast at the meeting. (c)A Member may vote at any meeting of Members by a proxy, provided that such proxy is authorized to act by (i) a written instrument properly executed by the Member and filed with the Fund before or at the time of the meeting or (ii) such electronic, telephonic, computerized or other alternative means as may be approved by a resolution adopted by the Board. A proxy may be suspended or revoked, as the case may be, by the Member executing the proxy by a later writing delivered to the Fund at any time prior to exercise of the proxy or if the Member executing the proxy shall be present at the meeting and decide to vote in person.Any action of the Members that is permitted to be taken at a meeting of the Members may be taken without a meeting if consents in writing, setting forth the action taken, are signed by Members having not less than the minimum number of votes that would be necessary to authorize or take such action at a meeting at which all UnitsShares entitled to vote thereon were present and voted.The Board may establish a record date for such vote not less than 2 days nor more than 90 days prior to the datesuch request for consent is first mailed as the record date for determining eligibility to consent and the number of votes that each Member will be entitled to give its consent with respect to, and shall maintain for each record date a list setting forth the name of each Member and the number of votes that each Member will be entitled to give its consent with respect to. 3.4CUSTODY OF THE FUND’S ASSETS The physical possession of all funds, Securities, or other properties of the Fund shall at all times, be held, controlled and administered by one or more custodians retained by the Fund in accordance with the requirements of the 1940 Act and the rules thereunder. 13 3.5OTHER ACTIVITIES OF MEMBERS AND MANAGERS (a)The Managers shall not be required to devote all of their time to the affairs of the Fund, but shall devote such time as the Managers may reasonably believe to be required to perform their obligations under this Agreement. (b)Any Member or Manager, and any Affiliate of any Member or Manager, may engage in or possess an interest in other business ventures or commercial dealings of every kind and description, independently or with others, including, but not limited to, acquiring and disposing of Securities, providing of investment advisory or brokerage services, serving as directors, officers, employees, advisors, or agents of other companies, partners of any partnership, membersmanagers of any limited liability company, or trustees of any trust, or entering into any other commercial arrangements. No Member or Manager shall have any rights in or to any such activities of any other Member or Manager, or in or to any profits derived therefrom. 3.6DUTY OF CARE (a)No Manager shall be liable to the Fund or to any of its Members for any loss or damage occasioned by any act or omission in the performance of a Manager’s services pursuant to any agreement, including this Agreement, between a Manager and the Fund for the provision of services to the Fund unless it shall be determined by final judicial decision on the merits from which there is no further right to appeal that such loss is due to an act or omission of the Manager constituting willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the performance of his services to the Fund. (b)Members that are not in breach of any obligation hereunder or under their subscription agreement, application or certification or under any other document pursuant to which Members agree to be bound by all the terms and provisions of this Agreement shall be liable to the Fund, any other Member, or third parties only as provided under the Delaware Act. 3.7INDEMNIFICATION (a)To the fullest extent permitted by law, the Fund shall, subject to Section 3.7(b) hereof, indemnify each Indemnitee against all losses, claims, damages, liabilities, costs, and expenses, including, but not limited to, amounts paid in satisfaction of judgments, in compromise, or as fines or penalties, and reasonable counsel fees, incurred in connection with the defense or disposition of any action, suit, investigation, or other proceeding, whether civil or criminal, before any judicial, arbitral, administrative, or legislative body, in which such Indemnitee may be or may have been involved as a party or otherwise, or with which such Indemnitee may be or may have been threatened, while in office or thereafter, by reason of being or having been a Manager of the Fund or the past or present performance of services to the Fund by such Indemnitee, except to the extent such loss, claim, damage, liability, cost, or expense shall have been finally determined in a decision on the merits in any such action, suit, investigation, or other proceeding to have been incurred or suffered by such Indemnitee by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of such Indemnitee’s offices. The rights of indemnification provided under this Section 3.7 shall not be construed so as to provide for indemnification of a Manager for any liability 14 (including liability under federal securities laws that, under certain circumstances, impose liability even on Persons that act in good faith) to the extent (but only to the extent) that such indemnification would be in violation of applicable law, but shall be construed so as to effectuate the applicable provisions of this Section 3.7 to the fullest extent permitted by law. (b)Expenses so incurred by such Indemnitees, including, but not limited to, reasonable counsel fees and accounting and auditing expenses (but excluding amounts paid in satisfaction of judgments, in compromise, or as fines or penalties), shall be paid from time to time by the Fund in advance of the final disposition of any such action, suit, investigation, or proceeding upon receipt of an undertaking by or on behalf of such Indemnitees to repay to the Fund amounts so paid if it shall ultimately be determined that indemnification of such expenses is not authorized under Section 3.7(a) hereof; provided, however, that (i) such Indemnitees shall provide security for such undertaking, (ii) the Fund shall be insured by or on behalf of such Indemnitees against losses arising by reason of such Indemnitees’ failure to fulfill such undertaking, or (iii) a majority of the Managers (excluding any Manager who is either seeking advancement of expenses hereunder or is or has been a party to any other action, suit, investigation, or proceeding involving claims similar to those involved in the action, suit, investigation, or proceeding giving rise to a claim for advancement of expenses hereunder) or independent legal counsel in a written opinion shall determine based on a review of readily available facts (as opposed to a full trial-type inquiry) that there is reason to believe such Indemnitees ultimately will be entitled to indemnification. (c)As to the disposition of any action, suit, investigation, or proceeding (whether by a compromise payment, pursuant to a consent decree or otherwise) without an adjudication or a decision on the merits by a court, or by any other body before which the proceeding shall have been brought, that an Indemnitee is liable to the Fund or its Members by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of such Indemnitee’s offices, indemnification shall be provided pursuant to Section 3.7(a) hereof if (i) approved as in the best interests of the Fund by a majority of the Managers (excluding any Manager who is either seeking indemnification hereunder or is or has been a party to any other action, suit, investigation, or proceeding involving claims similar to those involved in the action, suit, investigation, or proceeding giving rise to a claim for indemnification hereunder) upon a determination based upon a review of readily available facts (as opposed to a full trial-type inquiry) that such Indemnitee acted in good faith and in the reasonable belief that such actions were in the best interests of the Fund and that such Indemnitee is not liable to the Fund or its Members by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of such Indemnitee’s offices, or (ii) the Board secures a written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry) to the effect that such indemnification would not protect such Indemnitee against any liability to the Fund or its Members to which such Indemnitee would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of such Indemnitee’s offices. (d)Any indemnification or advancement of expenses made pursuant to this Section 3.7 shall not prevent the recovery from any Indemnitee of any such amount if such Indemnitee subsequently shall be determined in a decision on the merits in any action, suit, investigation or 15 proceeding involving the liability or expense that gave rise to such indemnification or advancement of expenses to be liable to the Fund or its Members by reason of willful misfeasance, bad faith, gross negligence, or reckless disregard of the duties involved in the conduct of such Indemnitee’s offices.In (i) any suit brought by a Manager (or other Person entitled to indemnification hereunder) to enforce a right to indemnification under this Section 3.7, it shall be a defense that, and (ii) in any suit in the name of the Fund to recover any indemnification or advancement of expenses made pursuant to this Section 3.7, the Fund shall be entitled to recover such expenses upon a final adjudication that, the Manager or other Person claiming a right to indemnification under this Section 3.7 has not met the applicable standard of conduct set forth in this Section 3.7. In any such suit brought to enforce a right to indemnification or to recover any indemnification or advancement of expenses made pursuant to this Section 3.7, the burden of proving that the Manager or other Person claiming a right to indemnification is not entitled to be indemnified, or to any indemnification or advancement of expenses, under this Section 3.7 shall be on the Fund (or any Member acting derivatively or otherwise on behalf of the Fund or its Members). (e)The Indemnitees may not satisfy any right of indemnification or advancement of expenses granted in this Section 3.7 or to which such Indemnitees may otherwise be entitled except out of the assets of the Fund, and no Member shall be personally liable with respect to any such claim for indemnification or advancement of expenses. (f)The rights of indemnification provided hereunder shall not be exclusive of or affect any other rights to which any Person may be entitled by contract or otherwise under law. Nothing contained in this Section 3.7 shall affect the power of the Fund to purchase and maintain liability insurance on behalf of any Manager or other Person. 3.8FEES, EXPENSES AND REIMBURSEMENT (a)The Board may cause the Fund to compensate each Manager who is not an “interested person” of the Fund (as defined in the 1940 Act), and such Manager shall be reimbursed by the Fund for reasonable travel and out-of-pocket expenses incurred by him in performing his duties under this Agreement. (b)The Fund shall bear all costs and expenses incurred in its business and operations other than those specifically required to be borne by WFAAMASGI pursuant to the advisory agreement between the Fund and WFAAM.ASGI. Costs and expenses to be borne by the Fund include, but are not limited to, the following: (1)all costs and expenses directly related to portfolioinvestment transactions and positions for the Fund’s account, including, but not limited to, brokerage commissions (if any), research fees, interest and commitment fees on loans and debit balances, borrowing charges on securities sold short, dividends on securities sold but not yet purchased, custodial fees, margin fees, transfer taxes and premiums, taxes withheld on foreign dividends, and indirect expenses from investments in Investment Funds; 16 (2)all costs and expenses associated with the operation and registration of the Fund under, offering costs and the costs of compliance with, any applicable federal and state laws; (3)attorneys’ fees and disbursements associated with updating the Fund’s registration statement, itsthe private placement memorandum, if any, and other offering related documents (the “Offering Materials”); the costs of printing thosethe Offering Materials and distributing them to prospective investors; and attorneys’ fees and disbursements associated with the preparation and review thereof; (4)all costs and expenses associated with the organization and operation of separate Investment Funds managed by Investment Managers in which the Fund invests; (5)the costs and expenses of holding meetings of the Board and any meetings of Members, including costs associated with the preparation and dissemination of proxy materials; (6)the fees and disbursements of the Fund’s counsel, legal counsel to the Independent Managers, if any, auditing and accounting expenses and fees and disbursements for independent accountants for the Fund, and other consultants and professionals engaged on behalf of the Fund; (7)all costs and expenses associated with the Fund’s repurchase offers; (8)the management fee payable to WFAAMASGI and certain out-of-pocket expenses incurred by ASGI in its capacity as the Fund’s investment adviser; (9)the fees payable to custodians and other Persons providing administrative services to the Fund; (10)the costs of a fidelity bond and any liability insurance obtained on behalf of the Fund, the Board or Indemnitees; (11)all costs and expenses of preparing, setting in type, printing, and distributing reports and other communications to Members; (12)all expenses associated with computing the Fund’s Net Asset Value, including any equipment or services obtained for these purposes; (13)all charges for equipment or services used in communicating information regarding the Fund’s transactions among WFAAMASGI and any custodian or other agent engaged by the Fund; and (14)such other types of expenses as may be approved from time to time by the Board. (c)Subject to procuring any required regulatory approvals, from time to time the Fund may, alone or in conjunction with other registered or unregistered investment funds or other accounts for which WFAAMASGI, or any Affiliate of WFAAMASGI, acts as general partner, managing 17 member, manager or investment adviser (or the equivalent), purchase insurance in such amounts, from such insurers and on such terms as the Board shall determine. (d)The Fund shall pay to the Placement Agent with respect to the aggregate Net Asset Value of all Class A Shares (to the extent such Shares have been outstanding for at least one year) an investor distribution and servicing fee for providing investor services (the “Investor Distribution and Servicing Fee”), which fee shall be calculated and accrued each calendar month (before any repurchases of Class A Shares being made at the end of the applicable month), at the rate of 0.75% per annum of such aggregate Net Asset Value as of the end of such month. Such Investor Distribution and Servicing Fee shall be paid in arrears at the end of each calendar quarter and shall be charged to the Net Asset Value of the Class A Shares. (e)Investments in Class A Shares of less than $500,000 are subject to a placement fee of 2.00%; investments in Class A Shares of $500,000 or more and less than $1,000,000 are subject to a placement fee of 1.00% and investments in Class A Shares of $1,000,000 or more are subject to a placement fee of 0.50% (in each case, the “Placement Fee”).In the event that a Member purchases Class A Shares on more than one occasion, the Placement Fee charged at the time of any purchase shall be charged at the rate that would apply if the aggregate of all of the Member’s current and prior purchases (based on amounts invested) were being purchased at that time.The Placement Fee may be waived in whole or in part by the Placement Agent in its sole discretion. ARTICLE IV: TERMINATION OF STATUS OF ADVISER AND MANAGERS, TRANSFERS AND REPURCHASES 4.1TERMINATION OF STATUS OF A MANAGER The status of a Manager shall terminate if the Manager (a) shall die; (b) shall be adjudicated incompetent; (c) shall voluntarily resign as a Manager;(d) shall be removed in accordance with Section 4.2; (e) shall be certified by a physician to be mentally or physically unable to perform his or her duties hereunder; (f) shall be declared bankrupt by a court with appropriate jurisdiction, file a petition commencing a voluntary case under any bankruptcy law or make an assignment for the benefit of creditors; (g) shall have a receiver appointed to administer the property or affairs of such Manager; or (h) shall otherwise cease to be a Manager of the Fund under the Delaware Act. 4.2REMOVAL OF THE MANAGERS ·Any Manager may be removed either (a) with or without cause by the vote or written consent of at least two thirds (2/3) of the Managers not subject to the removal vote (but only if there are at least three Managers serving on the Board at the time of such vote or written consent)or (b) with or without cause by, if at a meeting, a vote of the Members holding a majority of the total number of votes present at such meeting or, if by written consent, a vote of Members holding at least two-thirds (2/3) of the total number of votes eligible to be cast by all Members. 4.3TRANSFER OF UNITSSHARES OF MEMBERS 18 (a)UnitsShares of a Member may be Transferred only (i) by operation of law pursuant to the death, divorce, bankruptcy, insolvency, dissolution, or incompetency of such Member, or (ii) in connection with the Conversion, Shares may be distributed by the Constituent Funds to the members of the Constituent Funds, or (iii) with the written consent of the Board (which may be withheld in its sole and absolute discretion); provided, however, that the Board may not consent to any Transfer other than a Transfer (A) in which the tax basis of the UnitsShares in the hands of the Transferee is determined, in whole or in part, by reference to its tax basis in the hands of the Transferor (e.g., certain Transfers to affiliates, gifts, and contributions to family partnerships), (B) to members of the Member’s immediate family (brothers, sisters, spouse, parents, and children), (C) as a distribution from a qualified retirement plan, or (D) a Transfer to which the Board may consent pursuant to the following sentence.
